PER CURIAM:
On July 9, 1986, the claimant's automobile was parked on the north side of 3rd Street in Wayne, Wayne County, across the street from a Department of Highways' garage building. During a rain and windstorm, a part of the roof of the building became dislodged and struck claimant's automobile. He seeks $716.00 for the resulting damage.
Claimant stated that the roof in question was leaking, inferring that it was in bad condition, subject to being blown off in a windstorm. Claimant had purchased the automobile, a 1977 Volkswagen Sirocco, for $250.00. None of the work necessary for the repair of the automobile had been done at the time of the hearing.
Claimant stated that he has been employed by respondent as an Operator 2 since 1976. He usually parks his vehicle in the same place where he parked it at the time of this *10incident. He had never experienced problems in the previous occasions when he had parked the vehicle at this location. He had never made a complaint.
Mr. Donald H. Akers, the Wayne County Supervisor for respondent, testified that before this incident, he had not had any problems with the roof at the facility in question. He stated that oh July 9, 1986, there was an unusual storm with rain and high winds.
There has not been a showing of any negligence on the part of the respondent. The Court is of the opinion to, and does, deny the claim.
Claim is disallowed.